UNITED STATES COURT OF APPEALS
                       for the Fifth Circuit

               _____________________________________

                            No. 96-60786
                          Summary Calendar
               _____________________________________



                         JOE S. KIRKLAND,

                                                         Petitioner,

                              VERSUS

                    INGALLS SHIPBUILDING, INC.,
                   DIRECTOR, OFFICE OF WORKERS'
                       COMPENSATION PROGRAMS
                     U.S. DEPARTMENT OF LABOR,

                                                        Respondents.

     ______________________________________________________

          Petition for Review of Benefits Review Board
                            (94-3699)
     ______________________________________________________

                         August 21, 1997
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     This is an appeal from an order denying benefits to claimant

under the Longshore & Harbor Workers' Compensation Act.

     Petitioner Joe kirkland argues that the ALJ's finding that he

failed to establish that he sustained a disabling back injury is

not supported by substantial evidence.      Petitioner submitted the



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
testimony   of   one   physician    who       supported   his   claim   that   he

sustained a compensable back injury as a result of his work related

accident.      However,   a    number    of    physicians   testified    to    the

contrary and asserted that they found no evidence of any measurable

disability in the claimant's back that was related to his work

related accident; this testimony provides substantial evidence to

support the ALJ’s finding.

     Petitioner also argues that ALJ erred in refusing to impose

liability against his employer for medical expenses he incurred in

consulting Dr. Jarrot, the only physician to diagnose him with a

compensable    back    injury.     The       petitioner   neither    sought    nor

received authorization from his employer or the district director

to see Dr. Jarrot; as a result, the ALJ did not err in denying

petitioner recovery of these medical expenses under 33 U.S.C. §

907(b)1.

     Because     the   ALJ's   findings       are   supported   by   substantial

evidence, the order denying benefits is

     AFFIRMED.




     1
      See also 20 C.F.R. § 702.406(a)(requiring the employee to
get the consent of his employer or the district director to change
physicians).

                                         2